Citation Nr: 1430926	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for liver disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for a stomach disability, to include as due to herbicide exposure.

5.  Entitlement to service connection for swelling in the groin, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In May 2012, the Veteran testified at a videoconference hearing before the undersigned.  

In addition to the Veteran's paper claims file, his electronic file in VA's Veterans Benefits Management System (VBMS) and Virtual VA has been reviewed.  A December 2013 Report of General Information (VA Form 27-0820) in VMBS indicates that the Veteran telephoned VA to request that his previously denied claim of entitlement to service connection for diabetes mellitus be reopened.  This issue as not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral hearing loss, a stomach disability, and swelling in the groin area are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, to include Agent Orange.

2.  The most competent and probative evidence of record does not establish that the Veteran has a currently diagnosed prostate disability.  

3.  The Veteran's liver disease did not manifest during active service or for many years thereafter; and there is otherwise no competent and probative evidence of a nexus between this disability and active service, to include exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for liver disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements were met in this case by letters dated in March 2008, May 2008, April 2010, and May 2010.  The letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to initial adjudication of the claims in the September 2008 and July 2010 rating decisions.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) along with all identified and available post-service treatment records.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for an equitable resolution of the claims herein decided have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  

The Veteran was evaluated in conjunction with his claimed prostate disability in October 2011.  The VA examiner reviewed the claims file and noted and considered the Veteran's reported symptoms and assertions.  The Veteran declined a physical examination of his prostate; however, the examiner noted previous finding and the results of diagnostic testing.  The Board finds that the VA examination report, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claimed liver disability.  Under VA regulations, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As explained below, there is no competent and credible evidence indicating that the Veteran's liver disease might be associated with an in-service event, injury, or disease.  In this case, liver disease did not manifest during active service or for many years after separation from service.  Although the Veteran testified that he believes his liver disease is related to Agent Orange exposure (Board Hearing Transcript (Tr.) at 10), there is no competent and probative evidence of an association between liver disease and herbicide exposure.  As such, there is no basis for entitlement to service connection and a VA examination is not warranted. 

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in May 2012.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.


II.  Merits of the Claims

The Veteran asserts that he has prostate and liver disabilities related to herbicide exposure during service.  Alternatively, he asserts that these disabilities are related to an undiagnosed sexually transmitted disease.  See e.g., March 2010 Statement in Support of Claim.  For the reasons explained below, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include prostate cancer, if manifested to a compensable degree within the requisite time period.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii). 

In addition, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not appropriate for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Based on the National Academy of Sciences (NAS) Veterans and Agent Orange:  Update 2012 and prior NAS reports, VA has specifically determined that service connection on this presumptive basis is not warranted for gastrointestinal and digestive, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers).  Id. at 20,312-13.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

Prostate Disability

The Veteran's service treatment records reflect that he complained of chronic dysuria, urinary frequency, and some urgency in June 1968.  He also complained of occasional greenish discharge from the urethra.  On rectal examination, the prostate was enlarged and slightly tender.  The impression was prostatitis and urethritis.  A urinalysis revealed a urinary tract infection, which was treated with antibiotics.  At his July 1968 separation examination, his genitourinary system was clinically normal and he denied having or having had frequent or painful urination.

Post service, private treatment records from Greeley Medical Clinic reflect that the Veteran complained of testicular pain in August 2002.  He reported that he had occasional urgency, but denied other urinary problems.  On physical examination, his prostate was slightly enlarged and nontender.  He was scheduled for a scrotal ultrasound and the possibility of benign prostatic hypertrophy was discussed.  He was also given a sample of Flomax to see if this helped his bladder emptying ability.  A September 2002 record notes that the Veteran still had some occasional urinary urgency.  A urinalysis was unremarkable for infection.  He was instructed to continue with Flomax.  In June 2004, the Veteran complained of testicular pain and burning in the prostate area.  It was noted that a February 2004 prostate-specific antigen (PSA) test was normal.  Epididymitis was suspected.  In November 2006, the Veteran complained of a burning sensation while urinating.  It was also noted that his PSA was elevated.  On physical examination, the prostate was not enlarged, felt benign, and was not inflamed.  A urinalysis was negative.  PSA testing, prostate diseases, and prostate cancer was discussed with the Veteran and he agreed to an ultrasound and biopsy.  However, a repeat PSA test was within normal limits and the biopsy was cancelled.  See also, October 2011 VA Examination Report (Medical History Section).

VA treatment records reflect that the Veteran's PSA was within normal limits in April 2009.  A November 2010 VA Internal Medicine Note reflects that the Veteran's prostate was firm and not enlarged.  In March 2011, the Veteran reported that he got up at night to void, but was not interested in any treatment due to his concerns regarding the side effects of the medication.  The assessment was benign prostatic hypertrophy; however, the Veteran's prostate was not examined.  

The report of the October 2011 VA examination reflects that the Veteran's claims file was reviewed.  The examiner noted the Veteran's assertions that Agent Orange had caused chronic and continuing problems with his prostate.  It was noted that the Veteran had been treated for prostatitis and urethritis in 1968, but had not received treatment for these conditions since.  The Veteran reported that he got up one or two times per night to void and that he had had modestly elevated PSA levels in the past.  He said he was scheduled for a biopsy but follow-up PSA testing was normal and the biopsy was cancelled.  A prostate examination was not conducted per the Veteran's request.  The examiner noted that the Veteran's prostate was examined in November 2010 and found to be normal.  The examiner opined that the Veteran did not have a current condition of the prostate based on the prior normal examination and an October 2011 PSA level of 1.05.  The examiner explained that a diagnosis of benign prostatic hypertrophy necessitated urinary symptoms and an enlarged prostate.  The examiner noted that the Veteran reported experiencing nocturia, but that there were other potential causes such as hyperglycemia/glucose intolerance (pre-diabetes).  The examiner noted that the Veteran had acute prostatitis during service in 1968, but that he recovered without sequelae or evidence of a chronic condition.  

VA outpatient treatment records reflect that the Veteran's PSA level was within normal limits in September 2012.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required.

In this case, the Veteran asserts that he has a chronic prostate disability related to Agent Orange exposure or an undiagnosed sexually transmitted disease.  However, after a careful consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection because there is no evidence of a current disability, the first element required for service connection.  In this regard, the Board finds the October 2011 VA examiner's opinion especially probative because of the underlying rationale provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The examiner's opinion is also supported by the underlying medical record - a normal prostate examination in November 2011 and normal PSA levels.  Although the Veteran was assessed as having benign hypertrophic prostate in March 2011, a prostate examination was not performed at the time of that assessment.  It appears that the diagnosis was made based solely on the Veteran's complaints of nocturia, which the VA examiner explained was inappropriate without evidence of an enlarged prostate.  Moreover, the examiner explained that nocturia was likely a result of hyperglycemia or glucose intolerance.

The Board has considered the Veteran's statements and notes that he is competent to testify as to his symptoms, such as nocturia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board points out that the Veteran's assertions that he has a chronic prostate disability are not supported by the medical evidence.  

In summary, a chronic prostate disability is not shown by the evidence of record.  Thus, service connection cannot be established.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Liver Disease

The Veteran asserts that his current liver disease is related to Agent Orange exposure during active military service.  See Board Hearing Tr. at 10.  

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to the liver.  On the July 1968 separation examination, his abdomen and viscera were clinically normal and he denied having or having had stomach, liver, or intestinal trouble.

Post service, private treatment records from Greeley Medical Clinic dated from October 1997 to May 2008 reflect that the Veteran had elevated liver enzymes, which were monitored in correlation with his cholesterol medicine.  In March 2003, it was noted that elevated liver enzymes could be secondary to statins (cholesterol medicine).  In October 2005, the Veteran complained of lower abdominal pain.  A computerized tomography (CT scan) of the abdomen and an ultrasound of the liver revealed probable liver cysts.  A March 2006 follow-up CT scan indicated that there were no significant changes in the cysts.

A March 2008 VA Agent Orange Program Consultation note reflects that the Veteran was getting ready to transfer his care to VA.  He reported that he had a history of elevated liver enzymes since 1968 and that he had a biopsy in 1984 which showed that he had a fatty liver.  Follow-up records show elevated liver enzymes and a history of fatty liver.  In May 2009, it was noted that there was concern over using statins to control his cholesterol, but that his elevated liver enzymes were likely related to fatty liver.  The physician indicated that the Veteran would be restarted on Simvastatin to bring down his lipids and that his liver function would be monitored.  In February 2010, it was noted that the Veteran had lost weight, that his liver enzymes were down, and that he was tolerating the statins.  It was noted that his liver disease was "rather better" but there was concern over low platelets (i.e., thrombocytopenia).  In December 2010, the Veteran was seen at the hematology and oncology clinic in Denver.  At that time, alpha-fetoprotein (AFP) (a marker for liver cancer) was normal.  It was recommended that the Veteran undergo a liver ultrasound yearly to screen for hepatocellular carcinoma (HCC).  It was noted that thrombocytopenia was stable and might be related to liver disease and possibly splenomegaly.  

Initially, the Board notes that the Veteran has demonstrated the first element required to establish service connection - a current disability.  According to the Veteran, a 1984 biopsy showed fatty liver disease and both VA and non-VA treatment records document elevated liver enzymes since at least 1998.  

Regarding the second element to establish service connection - an in-service event, injury, or disease - the evidence reflects that the Veteran served in the Republic of Vietnam from June 1967 to July 1968.  Therefore, he is presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, liver disease, to include fatty liver, is not among the diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, the remaining question is whether there is otherwise a causal relationship or nexus between the Veteran's liver disease and exposure to Agent Orange during service.  

In this case, the lay and medical evidence does not demonstrate that the Veteran's liver disease manifested in service or for many years after service.  Rather the evidence reflects that the Veteran's abdomen and viscera were clinically normal at his July 1968 separation examination and he denied having any liver trouble.  Although the Veteran asserts that he has had elevated liver enzymes since 1968, no abnormalities were shown in service.  According to the Veteran, he was not diagnosed with a fatty liver disease until a biopsy in 1984 - more than 15 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The present case involves not simply a lack of clinical evidence, but normal findings at separation and a time gap of over 15 years before a diagnosis of fatty liver disease.  

In this case, there is no competent evidence linking the Veteran's liver disease to his active military service.  Although he is competent to describe his symptoms and report what medical providers have told him, he is not competent to relate his current liver disease to service that occurred almost 45 years ago.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his current liver disease is related to his active military service, to include herbicide exposure therein.  See Jandreau, 492 F. 3d at 1376 (Fed. Cir. 2007).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for liver disease.  Hence, the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.






ORDER

Service connection for a prostate disability is denied.

Service connection for liver disease is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action is warranted on the claims of entitlement to service connection for bilateral hearing loss, a stomach disability, and swelling in the groin area.  

I.  Treatment Records 

The Veteran asserts that he was hospitalized for stomach issues during his service in Vietnam and has continued to have stomach problems since then.  See October 2010 Statement in Support of Claim.  Although the Veteran's service treatment records have been obtained and appear to be complete, there are no records related to a hospitalization during the Veteran's service in Vietnam.  Because in-patient records are often held separate from service treatment records, a separate attempt should be made to obtain them.  See VBA's Adjudication Procedure Manual, M21-1MR, III.iii.2.A.1.

The record reflects that the Veteran receives ongoing treatment from the following VA facilities:  the Greeley VA Outpatient Clinic, the Cheyenne VA Medical Center (VAMC), and the Denver VAMC.  On remand, any outstanding VA treatment records should be obtained.






II.  VA examinations

A.  Bilateral Hearing Loss

The Veteran testified that he was a helicopter crew chief and mechanic during service.  His DD 214 also reflects that his primary specialty's related civilian occupation was aircraft mechanic.  Therefore, exposure to hazardous noise during active service is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  The evidence also indicates that he has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2013).  The remaining question is whether his hearing loss disability is related to in-service noise exposure.

A VA examination was conducted in connection with the Veteran's hearing loss in August 2008.  The VA examiner opined that the Veteran's hearing loss was "less likely as not" related to military noise exposure; however, the examiner did not provide adequate rationale for this opinion.  The only rationale provided was that the Veteran's hearing in 1997 and 2000 did not meet VA's requirements for a disability under 38 C.F.R. § 3.385 (the examiner did not explain why this fact made it less likely than not that the current hearing loss was related to acoustic trauma sustained in service).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Because the examiner did not provide a medical basis for her opinion, the Board finds that a supplemental opinion is necessary.

B.  Stomach Disability and Swelling in the Groin Area

The Veteran testified that he had had stomach problems, including reflux, since he was hospitalized for stomach issues in service.  See Board Hearing Tr. at 14, 16.  He is competent to report ongoing stomach issues.  A January 2013 VA outpatient treatment record indicates that he complained of gastroesophageal reflux and was given Omeprazole.  

The Veteran asserts that he had swelling in his grown during service accompanied by a burning sensation with pain.  See Board Hearing Tr. at 12.  His service treatment records reflect that he was treated for a penile rash and prostatitis/urethritis in 1968.  VA treatment records indicate that he has had large fatty areas in the groin region, also characterized as fat pockets in the inner thighs.  See, e.g., April 2009 VA Internal Medicine Note.

Based on the lay and medical evidence outlined above, the Board finds that VA examinations and medical opinions are needed because the record does not contain sufficient medical evidence to decide the claims.  38 C.F.R. § 3.159(c)(4); see also, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain any separately stored inpatient treatment records related to his hospitalization for stomach problems during service in Vietnam.  

2.  Obtain and associate with the claims file any outstanding treatment records for the Veteran from the Greeley VA Outpatient Clinic and the VAMCs in Cheyenne and Denver.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) above is completed, return the claims file to the VA examiner who conducted the August 2008 VA audiological examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is asked to provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including in-service acoustic trauma.  If the examiner determines that it is less likely than not related to service, the examiner should explain why normal hearing tests following separation from service make it less likely than not that the current hearing loss is related to acoustic trauma sustained in service.   For purposes of providing this opinion, the examiner should accept as true the Veteran's statements to the effect that he experienced in-service noise exposure while serving as a helicopter crew chief and mechanic.  The examiner should discuss the medical bases and principles underlying his/her opinion. 

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the development requested in items (1) and (2) above is completed, schedule the Veteran for appropriate VA examinations to assess the nature and etiology of the his claimed stomach problems and swelling in the groin area.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should identify all current disabilities related to the Veteran's complaints of stomach problems and swelling in the groin area.  

With respect to each diagnosed disability, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include Agent Orange exposure.  

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Then, and after undertaking any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


